Citation Nr: 0431665	
Decision Date: 11/30/04    Archive Date: 12/08/04	

DOCKET NO.  01-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

A March 1992 Board decision denied service connection for 
post-traumatic stress disorder (PTSD) on the basis that there 
had been no diagnosis of PTSD.  A July 1993 RO decision 
continued to deny service connection for PTSD, following a 
February 1993 VA psychiatric examination that diagnosed PTSD, 
on the basis that there was insufficient stressor information 
to support a diagnosis of PTSD.  In a November 1998 
statement, the veteran's representative indicated a desire to 
establish a claim of clear and unmistakable error for denial 
of service connection for PTSD on the basis of the veteran's 
receipt of a Purple Heart, establishing evidence of a 
stressor.  In light of the above reiterated reasons for the 
previous denials of service connection for PTSD, the Board 
concludes that the November 1998 statement by the veteran's 
representative raises the issue of whether there was clear 
and unmistakable error in the July 1993 RO decision denying 
service connection for PTSD.  This issue is referred to the 
RO for its consideration.

During the veteran's personal hearing, before a Member of the 
Board in July 2001, it was indicated that although the 
veteran's child did not have spina bifida, the veteran 
believed that the child's disability was caused by the 
veteran's exposure to Agent Orange while he was in Vietnam.  
The issue of entitlement to a monetary allowance for a 
Vietnam veteran's child on account of disability other than 
spina bifida has not been adjudicated by the RO.  This is 
referred to the RO for its consideration.

The veteran appealed the Board's December 2001 decision 
denying a monetary allowance under 38 U.S.C.A. § 1805 for a 
Vietnam veteran's child on account of spina bifida.  In 
October 2002 the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion vacating and remanding 
the Board's December 2001 decision.  Copies of the Court 
order and joint motion have been included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

Additional relevant evidence has been added to the claims 
file subsequent to the Board's December 2001 decision.  In a 
September 2004 letter the veteran's representative 
specifically did not waive the right to have the agency of 
original jurisdiction review the additional evidence.

The record does not indicate that the veteran has been 
provided with notification in accordance with Pelegrini II v. 
Principi, 18 Vet. App. 112 (2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be provided notice 
of the Veterans Claims Assistance Act of 
2000 in accordance with Pelegrini II.

2.  The RO should readjudicate the issue 
on appeal with consideration of all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




